PER CURIAM.
Defendant contends the trial court erred in fixing the amount of restitution. We find no error. State v. Boswell, 52 Or App 535, 628 P2d 763, rev den 291 Or 419 (1981).
Defendant’s second and third assignments of error were not asserted nor excepted to at trial. Therefore, we decline to consider those assignments. State v. Coria, 39 Or App 507, 592 P2d 1057, rev.den 286 Or 449 (1979); State v. Newberry, 39 Or App 119, 591 P2d 404, rev den 286 Or 449 (1979); State v. Gaines, 27 Or App 69, 555 P2d 469 (1976), rev den 277 Or 1, cert denied, 431 US 916, 97 S Ct 2179, 53 L Ed 2d 227 (1977).
Affirmed.